Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 1 of 45




               EXHIBIT 3
       Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 2 of 45


                                                                          Page 1
 1           M. Williams - Confidential
 2      IN THE UNITED STATES DISTRICT COURT
 3         FOR THE DISTRICT OF COLUMBIA
 4           Civil Action No. 1:19-00945-RDM
 5   ----------------------------X
 6   NILAB RAHYAR TOLTON, et al.,
 7                            Plaintiffs.
 8             v.
 9   JONES DAY,
10                            Defendant.
11   -----------------------------X
12             VIDEOTAPED DEPOSITION OF
13                MEREDITH L. WILLIAMS
14

15                  Washington, D.C.
16                   October 1, 2019
17                    10:05 a.m.
18

19

20   Reported by:
21      Karen Brynteson, RMR, CRR, FAPR
22

     Job No. 168045
23

24

25


                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 3 of 45


                                                                         Page 57
 1           M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12        Q.      Did you ever tell Justin Smith
13   what you were making at Jones Day?
14        A.      I know for sure I did when I
15   received my last -- my last bump in
16   compensation.
17        Q.      In 2017, you told Justin Smith
18   what you were making at Jones Day; is
19   that correct?
20        A.      I did, in violation of the
21   firm's pay secrecy policies.
22        Q.      Prior to that time, had you
23   ever told him how much you were making?
24        A.      I may have told him directly
25   or I may have been a bit more vague about

                       TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 4 of 45


                                                                         Page 58
 1           M. Williams - Confidential
 2   it with the 2015 offer.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17        know.     To the best of my
18        recollection at this time, I
19        discussed my compensation with
20        Justin Smith in 2015.                I do not
21        recall the level of detail I gave
22        him in terms of receiving an offer
23        at               in salary plus
24        potential bonuses compared to my
25        then salary, I believe, was

                       TSG Reporting - Worldwide 877-702-9580
     Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 5 of 45


                                                                        Page 59
 1           M. Williams - Confidential
 2         $185,000 with no potential for
 3         bonuses.
 4                 I may have just conveyed to
 5         him the difference, and I believe
 6         he opined that it was a good offer.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      TSG Reporting - Worldwide 877-702-9580
     Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 6 of 45


                                                                        Page 76
 1          M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10

11               So just sort of combining
12       Jones Day's representation that top
13       performing candidates are making
14       market, neither myself nor any of
15       the women I know are making market,
16       I have to assume that Jones Day's
17       representation was truthful and
18       someone is making market, and I
19       would understand that that would be
20       the male associates.
21

22

23

24

25


                      TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 7 of 45


                                                                     Page 131
 1           M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12        A.      I do not have an understanding
13   of Cravath's pay structure.
14

15

16

17

18

19

20

21

22

23

24

25


                       TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 8 of 45


                                                                     Page 133
 1           M. Williams - Confidential
 2

 3

 4

 5

 6

 7        Q.      Other than the named
 8   plaintiffs, do you know the salary made
 9   by any Jones Day associate at any point
10   in time?
11        A.      I believe
12   I hope -- I probably said that awkwardly,
13

14             , I believe she was going to
15   receive above-market compensation before
16



18        Q.      And just for the record, is
19                                                              ?
20        A.      Yes.
21

22

23

24

25


                       TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 9 of 45


                                                                     Page 134
 1           M. Williams - Confidential
 2        Q.       And how did you come to have
 3   the understanding that she was going to
 4   receive above-market compensation before
 5   she had to leave the firm
 6             ?
 7        A.       Through talking with her.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23        Q.       Did              tell you how much
24   her salary was at that time of the
25   conversation?

                         TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 10 of 45


                                                                      Page 135
 1           M. Williams - Confidential
 2         A.      I don't recall.              For some
 3   reason I think -- I think it might have
 4   been a pay increase, salary increase in
 5   the 20,000 range to 30,000 range, but I
 6   don't recall particular number.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 11 of 45


                                                                      Page 138
 1            M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9         Q.      And I'm not asking for
10   anything outside the scope of your
11   knowledge.     I'm not asking for a legal
12   conclusion.      I'm asking you to tell me
13   every Jones Day associate who you believe
14   made -- while at Jones Day, made Cravath
15   scale.
16                 MS. MUETING:            Same objection.
17                 THE WITNESS:            So the
18         associates I know of, I believe,
19         are named in here somewhere as
20         comparators.         And those were
21         gentlemen I met at the firm-wide
22         trainings in D.C. and Cleveland and
23         Los Angeles.         I think the -- I
24         think the motions training was in
25         Cleveland.       I think the depositions

                        TSG Reporting - Worldwide 877-702-9580
       Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 12 of 45


                                                                       Page 139
 1              M. Williams - Confidential
 2           training was definitely here.                        I
 3           think there was an expert
 4           deposition training and maybe
 5           another training in Los Angeles.
 6                   It would take me a minute to
 7           locate those, unless you know
 8           where.
 9   BY MS. CHASE:
10           Q.      Sure.       I can point you there.
11     Paragraph 165 of the third amended
12     complaint.      And why don't we just --
13     unless you're still answering it, I'll
14     ask you about them.
15           A.      So, yeah, these are the names
16     of the associates who I believe, based on
17     everything I've testified to before, were
18     paid at the Cravath market scale.
19           Q.      And did any of the individuals
20     identified in paragraph 165 tell you at
21     any point in time how much money they
22     made at Jones Day?
23           A.      I did not discuss compensation
24     with these associates.               I would have
25     understood that to be a violation of the

                         TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 13 of 45


                                                                      Page 140
 1           M. Williams - Confidential
 2   firm's pay secrecy policy.
 3         Q.      Do you know if any of these
 4   associates have left Jones Day?
 5         A.      I believe a number of them
 6   have.
 7         Q.      And have you contacted any of
 8   them since they've left Jones Day to
 9   inquire of them how much money they made
10   while at Jones Day?
11         A.      No, that would be a bit of an
12   awkward way to reconnect.
13         Q.      And so when you -- in turning
14   to paragraph 165, the first sentence
15   reads, "Ms. Williams also did not earn as
16   much as her male comparators at Jones Day
17   who, upon information and belief, earned
18   market salaries, despite the fact that
19   they were in jobs requiring substantially
20   equal work."
21                 What research did you do to
22   support that statement that the
23   individuals in paragraph 165 earned
24   market salaries?
25         A.      I did not conduct research

                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 14 of 45


                                                                      Page 141
 1           M. Williams - Confidential
 2   into their salaries.            The information and
 3   belief referred to here is my
 4   understanding that we all started at
 5   Jones Day at the same time, we were in
 6   litigation generally and so performing a
 7   lot of the same types of tasks, drafting
 8   and responding to discovery, preparing
 9   witnesses for deposition, taking
10   depositions, defending depositions,
11   researching, drafting motions, all the
12   same sort of stuff, and that information
13   and belief is also reinforced by the fact
14   that I met these gentlemen at and saw
15   them at some of the firm-wide trainings
16   where we were learning here how to take a
17   deposition, how to defend a deposition,
18   so I understood we were performing
19   similar work.
20                 And then that understanding,
21   combined with the firm's marketing
22   recruitment pitch that I had been
23   informed to provide, that, you know, we
24   pay top of market, understood
25   synonymously with Cravath scale to top

                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 15 of 45


                                                                      Page 142
 1            M. Williams - Confidential
 2   performers, I knew I was not paid top of
 3   market, so I assumed someone in my class
 4   was.
 5          Q.     So your --
 6          A.     To be able to make that
 7   representation to incoming law students.
 8          Q.     Your assertion in this
 9   paragraph upon information and belief
10   that these gentlemen earned market
11   salaries was based upon an assumption
12   that someone in the firm must be earning
13   market salaries; is that right?
14          A.     It's based on my assumption
15   that Jones Day did not misrepresent that
16   it pays market to top performers.
17          Q.     And what --
18          A.     I assumed someone must have
19   been in the top-performing category.
20          Q.     And upon what basis do you
21   allege that these gentlemen in paragraph
22   165 earned market salary?
23                 MS. MUETING:            Objection, asked
24          and answered.
25                 THE WITNESS:            It's an

                        TSG Reporting - Worldwide 877-702-9580
     Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 16 of 45


                                                                     Page 143
 1          M. Williams - Confidential
 2        allegation on information and
 3        belief.     I believe -- you know,
 4        compensation was confidential the
 5        entire time I was here, so I would
 6        have no other access to that
 7        information.
 8                But I believe Jones Day has
 9        access to that information, and so
10        it can respond to it.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                       TSG Reporting - Worldwide 877-702-9580
     Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 17 of 45


                                                                     Page 146
 1            M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15                 Did you do any fact-finding to
16   ascertain how much money Steve Gerson
17   made at any point in time while at Jones
18   Day?
19                 MS. MUETING:             Objection,
20          argumentative.          Asked and answered.
21                 THE WITNESS:             I reviewed the
22          training manuals that I received
23          from Jones Day in connection with
24          trainings.       I recalled meeting
25          these gentlemen there.                 I did not

                       TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 18 of 45


                                                                      Page 147
 1           M. Williams - Confidential
 2         discuss compensation with them at
 3         any point because that would have
 4         been a violation of the firm's pay
 5         secrecy policies.
 6                 If there's no way for me to
 7         find out that information, I don't
 8         understand why you are shaming me
 9         for not finding out that
10         information.
11   BY MS. CHASE:
12         Q.      I'm not shaming you.                   I'm
13   expecting you do some research as a
14   lawyer before you put a factual
15   allegation in a complaint that you have
16   no basis for knowledge.               And so the
17   question I have for you is, did you ever
18   ask them if they made market, any one of
19   these men?     At any point in time while
20   you were at the firm or since then, did
21   you do anything to ask them if they made
22   market?
23                 MS. MUETING:            Objection,
24         argumentative, asked and answered,
25         compound.

                        TSG Reporting - Worldwide 877-702-9580
       Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 19 of 45


                                                                         Page 148
 1              M. Williams - Confidential
 2                   THE WITNESS:             I understood
 3           from the firm's representation that
 4           top performers make market.                      And my
 5           knowledge that none of the women I
 6           knew of were making market, I
 7           assumed, yes, that some of these
 8           men were making market.
 9                   Did I discuss their
10           compensation with them?                   No.        That
11           would have been a violation of the
12           firm's pay secrecy policy.
13   BY MS. CHASE:
14           Q.      So it wasn't a violation to
15     discuss with the women whether they were
16     making market, but it was going to be a
17     violation to ask the men if they were
18     making market; is that right?
19           A.      I discussed with the women in
20     this lawsuit in relation to this lawsuit.
21           Q.      You just previously testified
22     that you discussed with                         that she
23     was going to be making above market,
24     correct?
25           A.                was not very concerned

                         TSG Reporting - Worldwide 877-702-9580
       Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 20 of 45


                                                                       Page 149
 1              M. Williams - Confidential
 2     with violating the firm's policies at the
 3     point she left.
 4           Q.      And you never discussed with
 5     any of these men whether they were making
 6     market at any point; is that right?
 7                   MS. MUETING:             Same objections.
 8                   THE WITNESS:             No, I did not.
 9           I assume Jones Day knows what they
10           were making, so if this information
11           and belief --
12   BY MS. CHASE:
13           Q.      I'm -- this is not Jones Day's
14     complaint.      This is your complaint.
15     You're the person who put in this
16     complaint that these individuals earn
17     market salaries.          So I am entitled to ask
18     you what knowledge you have before you
19     put that in a federal complaint.
20           A.      It's alleged --
21                   MS. MUETING:             Hold up a
22           second.     I'm going to let the
23           record reflect that counsel has
24           interrupted the witness.                    I'm going
25           to object on the basis of badgering

                         TSG Reporting - Worldwide 877-702-9580
     Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 21 of 45


                                                                     Page 150
 1            M. Williams - Confidential
 2         the witness, argumentative, and
 3         asked and answered.               Go ahead.
 4                 THE WITNESS:             This is an
 5         allegation based on information and
 6         belief.     I believe the third
 7         amended complaint is full of other
 8         facts, not all of which I had
 9         access to individually during my
10         time at Jones Day, but this is
11         alleged truthfully on information
12         and belief to the best of my
13         knowledge and based on the
14         experience of other female
15         attorneys at Jones Day.
16

17

18

19

20

21

22

23

24

25


                       TSG Reporting - Worldwide 877-702-9580
     Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 22 of 45


                                                                     Page 212
 1          M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25        Q.      And do you have any basis to

                       TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 23 of 45


                                                                      Page 213
 1           M. Williams - Confidential
 2   assert that there were no women at the
 3   firm that were paid at the Cravath scale?
 4         A.      I don't have personal
 5   knowledge of women at the firm being paid
 6   Cravath scale.
 7                 I do have personal knowledge
 8   of women at the firm not being paid at
 9   the Cravath scale.
10         Q.      And you don't have any
11   personal knowledge of any men at the firm
12   being paid at the Cravath scale either,
13   do you?
14         A.      I don't have knowledge one way
15   or the other beyond what I testified to
16   earlier.
17

18

19

20

21

22

23

24

25


                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 24 of 45


                                                                      Page 287
 1           M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10         Q.      Did              tell you he was
11   unhappy with the compensation he was
12   receiving from Jones Day?
13         A.      He may have.             I don't recall.
14

15

16

17

18

19

20

21

22

23         Q.      Ms. William, you have just
24   been handed what has been marked as
25   Williams Deposition Exhibit 22.                       It is

                         TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 25 of 45


                                                                      Page 288
 1           M. Williams - Confidential
 2   Bates stamped Tolton 2328 through 2331.
 3   I ask you to take a look at this document
 4   and tell me if you recognize it?
 5         A.      I recognize this as text
 6   messages with
 7         Q.      And do you know the date of
 8   these text messages?
 9         A.      The first one, which appears
10   to be the last page, starts with June
11   19th, 2018.      And that is                     texting me
12   around 4:14 on that date.
13         Q.      And on June 19th of 2018, were
14   you employed at Jones Day?
15         A.      I was not.
16

17

18

19

20

21

22

23

24

25


                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 26 of 45


                                                                      Page 289
 1           M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8         Q.      And so the text on June 19th
 9   was          reaching out to you asking you,
10   "are you open to sharing what your JD
11   letter was for last year;" is that
12   correct?
13         A.      Yes.
14         Q.      And he writes, "just got my
15   letter for this year and since we have
16   less of us to compare to, looking for
17   additional data points."                Correct?
18         A.      Yes, that's what he wrote
19   here.
20         Q.      And did you respond to him and
21   tell him that you got 215?
22         A.      I did.
23

24

25


                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 27 of 45


                                                                      Page 291
 1           M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16         Q.      And in this exchange with
17         , you shared the comp number, right?
18         A.      I did.
19         Q.      And so after leaving the firm,
20   you were comfortable sharing your comp
21   number with            , right?          The pay
22   secrecy policy didn't stop you from
23   sharing your comp number, did it?
24         A.      I was comfortable sharing it
25   with him based on his asking.

                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 28 of 45


                                                                      Page 301
 1           M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14                 You received a salary increase
15   letter in 2017 that you were unhappy
16   with, correct?
17         A.      That is correct.
18         Q.      And you have testified already
19   about conversations with Ann and a text
20   exchange with
21         A.      Correct.
22         Q.      Were there other associates
23   that you communicated with about your
24   compensation from 2017?
25         A.      Yes.     I believe I mentioned I

                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 29 of 45


                                                                      Page 302
 1           M. Williams - Confidential
 2   spoke with Justin Smith.
 3         Q.      And what did you and Justin
 4   Smith discuss with respect to your 2017
 5   compensation letter?
 6         A.      If I recall correctly, I went
 7   into his office, closed the door, and
 8   expressed that I was not happy with my
 9   increase in salary, did not understand
10   it, but understood it as a signal that I
11   would be unreasonable to stay.
12         Q.      And what if anything did
13   Justin say in response?
14         A.      I recall him agreeing with me.
15   I don't know if at that time he provided
16   any additional information or encouraged
17   me to talk with recruiters or what else
18   he may have discussed.
19

20

21

22

23

24

25


                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 30 of 45


                                                                      Page 303
 1           M. Williams - Confidential
 2

 3

 4

 5

 6         Q.      And when you said that Justin
 7   agreed with you, what did he say that
 8   indicated to you that he was agreeing
 9   with your statements?
10         A.      I conveyed the amount and that
11   I didn't think -- I think it made the
12   most sense for me to look for employment
13   elsewhere, and he agreed with that.                         He
14   did not say:      No, that's a reasonable
15   amount or that's what I received or
16   anything else to indicate that 215 for my
17   year made sense.
18

19

20

21

22

23

24

25


                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 31 of 45


                                                                      Page 304
 1            M. Williams - Confidential
 2         Q.      And other than Justin, did you
 3   speak to anyone else about, amongst the
 4   associates, about your dissatisfaction
 5   with the salary increase letter that you
 6   received?
 7         A.      I think I must have spoken
 8   with Michelle Stover about it at some
 9   point.     She was no longer at Jones Day at
10   that point, so I don't know if I got into
11   the specifics of the numbers, but I
12   definitely spoke with her about
13   potentially making a move to another
14   firm.
15

16

17

18

19

20

21

22

23

24

25         Q.      Okay.      Did you talk to Nilab

                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 32 of 45


                                                                      Page 305
 1           M. Williams - Confidential
 2   about your compensation?
 3         A.      I think I may have, but I
 4   don't recall a specific conversation
 5   immediately around that time.                    I think
 6   later on we might have texted about it.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 33 of 45


                                                                      Page 333
 1           M. Williams - Confidential
 2

 3

 4

 5         Q.      Ms. Williams, you have been
 6   handed a one-page document marked
 7   Williams Deposition Exhibit 28.                      It is
 8   Bates stamped Tolton 2311.
 9                 I ask you to take a look at
10   this document and tell me if you
11   recognize it?
12         A.      I do.
13         Q.      And is this an e-mail that at
14   the bottom of the document appears to be
15   an e-mail that you wrote on July 20th to
16   Nilab; is that correct?
17         A.      Yes, that's what it appears to
18   be.
19

20

21

22

23

24

25


                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 34 of 45


                                                                      Page 341
 1           M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14         Q.      When you were having this
15   exchange with Nilab, did you tell her the
16   number that you had been increased to?
17         A.      I don't see that here.                    I
18   don't know if I had shared the number I
19   was at with Nilab.
20         Q.      And when you write "so a
21   $10,000 raise and ending up $20,000 under
22   Cravath" --
23         A.      There, yeah.
24

25


                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 35 of 45


                                                                      Page 342
 1           M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16         Q.      And do you know if any
17   associate in Jones Day's Irvine office
18   was making the amount that you believed
19   Cravath was paying in July of 2017?
20         A.      I think at some point, and I
21   don't know when it was, I found out that
22   Jaclyn had been put at the salary for
23   Cravath but not making a bonus in
24   addition to that salary.
25         Q.      So at some point you learned

                        TSG Reporting - Worldwide 877-702-9580
      Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 36 of 45


                                                                      Page 343
 1           M. Williams - Confidential
 2   that Jaclyn was making the salary for
 3   Cravath, correct?
 4         A.      Yes, which I understood, I
 5   believe at this point to be 235.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                        TSG Reporting - Worldwide 877-702-9580
     Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 37 of 45


                                                                     Page 344
 1          M. Williams - Confidential
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




                       TSG Reporting - Worldwide 877-702-9580
     Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 38 of 45


                                                                     Page 345
 1          M. Williams - Confidential
 2




11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                       TSG Reporting - Worldwide 877-702-9580
Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 39 of 45
Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 40 of 45
Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 41 of 45
Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 42 of 45
Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 43 of 45
Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 44 of 45
Case 1:19-cv-00945-RDM Document 68-4 Filed 12/06/19 Page 45 of 45
